Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s after-final amendment which was received by the office on June 15, 2022. Claims 10-16 are currently pending. 

Claim Objections
In view of the amendment filed on 6/15/2022 clarifying the language of claims 10-16 the objections made against the claims in the office action of 5/10/2022 have been withdrawn. 

Double Patenting
In view of the approval of the terminal disclaimer filed on 6/15/2022 the double patenting rejections made against the claims in the office action of 5/10/2022 have been withdrawn, see approval on 6/15/2022. 

Allowable Subject Matter
Claims 10-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest, within the context of the other claim elements, several of the specific claimed method steps with regards to deploying and positioning the intravascular blood pump as claimed including positioning the central region of the conduit at the aortic valve coaptation region which further comprises positioning a region of the common drive mechanism that is between the proximal impeller and the distal impeller across the aortic valve leaflets or wherein the region of the common rotatable drive mechanism that is between the proximal impeller and the distal impeller is more flexible than the common rotatable drive mechanism where it extends through the proximal impeller and more flexible than the common rotatable drive mechanism where it extends through the distal impeller, respectively in combination with the other claimed elements. The closest prior art includes US 2011/0152999 to Hasting et al. (previously cited) and US 2017/0274128 to Tamburino et al. (previously cited) which teach pumping systems with multiple impellers but the prior art does not teach or suggests several of the specific claimed method steps with regards to deploying and positioning the intravascular blood pump as claimed including positioning the central region of the conduit at the aortic valve coaptation region which further comprises positioning a region of the common drive mechanism that is between the proximal impeller and the distal impeller across the aortic valve leaflets or wherein the region of the common rotatable drive mechanism that is between the proximal impeller and the distal impeller is more flexible than the common rotatable drive mechanism where it extends through the proximal impeller and more flexible than the common rotatable drive mechanism where it extends through the distal impeller. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JG/Examiner, Art Unit 3792                          

/REX R HOLMES/Primary Examiner, Art Unit 3792